     Case 1:19-cv-00539-NONE-EPG Document 76 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11
     THOMAS LEE GLEASON, JR.,                           Case No. 1:19-cv-00539-NONE-EPG (PC)
12
                         Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
13                                                      FOR APPOINTMENT OF PRO BONO
             v.                                         COUNSEL
14
     G. PLACENCIA,                                      (ECF No. 75)
15
                         Defendant.
16

17

18           Thomas Gleason, Jr. (“Plaintiff”), is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20           On July 15, 2021, Plaintiff filed a motion for appointment of pro bono counsel. (ECF No.

21   75). Plaintiff asks for appointment of counsel because this case will require him to take the stand

22   to testify on his behalf; because this is an exceptional circumstance; because this case has merit;

23   because of the complexity of this case and the legal issues involved; and because, should this case

24   proceed to trial, this case will be quite difficult to present to a jury.

25           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

26   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

27   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28

28   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,
                                                          1
     Case 1:19-cv-00539-NONE-EPG Document 76 Filed 07/26/21 Page 2 of 2


 1   490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request

 2   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 3           Without a reasonable method of securing and compensating counsel, the Court will seek

 4   volunteer counsel only in the most serious and exceptional cases. In determining whether

 5   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 6   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 7   complexity of the legal issues involved.” Id. (citation and internal quotation marks omitted).

 8           The Court will not order appointment of pro bono counsel at this time. The Court has

 9   reviewed the record in this case, and at this time the Court is unable to make a determination that

10   Plaintiff is likely to succeed on the merits of his claims. Moreover, it appears that Plaintiff can

11   adequately articulate his claims.

12           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

13   bono counsel is DENIED.

14
     IT IS SO ORDERED.
15

16       Dated:     July 26, 2021                                 /s/
                                                             UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
